United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1253
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Edward Quintero

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: August 27, 2018
                              Filed: August 31, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Edward Quintero directly appeals the sentence imposed by the district court1
after he pleaded guilty to a drug offense, pursuant to a plea agreement containing an

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
appeal waiver. His counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the district court imposed a
substantively unreasonable sentence.

      We will enforce the appeal waiver in this case because our review of the record
demonstrates that Quintero entered into the plea agreement and the appeal waiver
knowingly and voluntarily, his challenge to the sentence falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing
enforcement of appeal waivers). Further, we have independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for
appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw and dismiss this appeal.
                     ______________________________




                                         -2-